Citation Nr: 1412693	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-35 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for central canal stenosis with disc protrusion at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which assigned a 10 percent disability rating for the Veteran's back condition.

The issue of entitlement to service connection for status-post fracture of right little finger was previously on appeal.  However, in a September 2010 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Veteran maintains that his service-connected disability, at times, keeps him from work.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In a statement received in August 2012, the Veteran indicated he works in Kuwait as a civilian but he has received medical treatment there.  Those medical records are not associated with the claims file.  Additional development is warranted. 

The Veteran was last examined by VA for his back disability in June 2008.  In August 2012, the Veteran stated his disability has worsened.  In December 2013, the Veteran's representative requested a remand for a new examination and averred that the 2008 medical examination was inadequate for rating purposes.  In light of the stale VA examination report, the Veteran's statement indicating that his back disability has increased in severity since the last VA examination and the representative's arguments, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's lower back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

It is acknowledged that the Veteran failed to report for a VA examination in August 2012.  However, the Veteran also apprised VA that he was working in Kuwait as a civilian at that time and that he would not return to the United States for two years.  In order to afford the Veteran an opportunity to report to a VA examination, the Veteran should be contacted and asked when he will be available to report for a VA examination.  Thereafter, an examination should be scheduled.  At this time, the Board also notes that when the examination is scheduled it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his back disability, the nature, extent and severity of his symptoms and the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent outstanding records and ascertaining when the Veteran will be available to report for an examination, schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of his service-connected lower back disability.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.  

The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion. 

In addition, the examiner should state whether the low back strain has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any neurological impairment resulting from the service-connected lower back disability, to include radiculopathy or neuropathy, and/or any bowel or bladder impairment.

If the Veteran is no longer employed, the examiner is also asked to provide an opinion as to whether the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

The supporting rationale for all opinions expressed should be provided in the report.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


